Citation Nr: 1132523	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability evaluation.  This claim was previously remanded by the Board in July 2010 for additional evidentiary development.  


FINDING OF FACT

At its worst, the Veteran's service-connected bilateral hearing loss has been manifested by pure tone threshold averages of 23 decibels (dB) for the right ear and 28 dB for the left ear with speech recognition of 92 percent in the right ear and 96 percent in the left ear, resulting in numeric designations of Level I for the right ear and Level I for the left ear.


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2010).  



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private treatment records, and in June 2007 and August 2010, he was afforded formal VA examinations.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the June 2007 VA examiner noted that the Veteran reported that his greatest area of difficulty was hearing his wife.  The August 2010 VA examiner noted that while the Veteran denied any significant change in his hearing difficulties, the Veteran's wife did feel that his ability to hear had gotten worse.  Finally, the Veteran also reported in July 2008 that he experienced difficulty when talking on the phone or talking in crowded areas.  Functional effects caused by the Veteran's bilateral hearing loss are adequately addressed by the record through VA examination reports and statements by the Veteran.  Therefore, no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Finally, the Veteran has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, all of the evidence of record has been considered.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the initial grant of service connection, the Veteran's hearing loss has been assigned a 0 percent (noncompensable) disability rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Facts and Analysis

The Veteran contends that he is entitled to an initial compensable disability evaluation for his bilateral hearing loss.  For historical purposes, service connection for bilateral hearing loss was established pursuant to a June 2007 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 6100, effective as of April 19, 2005.  The Veteran submitted a timely notice of disagreement in June 2007, and in July 2008, the RO affirmed the noncompensable disability evaluation.  The Veteran appealed this rating to the Board in July 2008.  

At a VA audiometric examination in June 2007, the Veteran's chief complaint was difficulty hearing his wife.  Authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
35
LEFT
35
30
30
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  Pure tone threshold averages were 26 dB for the right ear and 28 dB for the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned a numeric value of Level I for each ear.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The Veteran was afforded an additional VA audiometric evaluation in August 2010.  The Veteran reported no significant change in his hearing since his last VA examination.  However, the Veteran's wife felt that his hearing was noticeably worse.  Audiological evaluation revealed pure tone thresholds, in dB, to be:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
30
25
LEFT
35
30
35
30
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Pure tone threshold averages were 23 dB for the right ear and 29 dB for the left ear.  Again, when applying these test results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned a numeric value of Level I for each ear.  Application of these Levels to Table VII results in a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  

The above objective evidence demonstrates that the Veteran's bilateral hearing loss has not been compensably disabling at any time during the pendency of his claim.  Pure tone threshold values confirm that the 0 percent disability evaluation is appropriate.  The Board recognizes that the Veteran's hearing has deteriorated somewhat, during the course of the appeal, but the level of deterioration does not rise to the point that a compensable rating is assignable based on the regulations.  While the Veteran believes he is entitled to a higher disability evaluation for his bilateral hearing loss, the Board is bound by the regulatory framework displayed at 38 C.F.R. § 4.85 and is without authority to assign a compensable rating.  There is no doubt that the Veteran has impaired hearing, as established by the grant of service connection for hearing loss; however, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  Also, Table VIA is not applicable to the Veteran's claim because pure tone thresholds at each of the four specified frequencies are not 55 dB or more and the pure tone threshold at 1000 Hz is not 30 dB or less.  See 38 C.F.R. §§ 4.61(a), (b).  Therefore, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  The Veteran's bilateral hearing loss has been noncompensable throughout the pendency of this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

Likewise, the Veteran's hearing loss does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Here, there is no evidence of occupational impairment as a result of the Veteran's hearing loss.  He has described difficulty with conversations with his wife and talking on the phone.  However, the grant of service connection for hearing loss is itself an admission to some degree of hearing impairment.  The rating criteria also provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is also no evidence of frequent hospitalization or medical treatment required as a result of his bilateral hearing loss.  Impairment beyond that contemplated by the rating criteria is not shown.  Although the Veteran certainly has a hearing deficit, as shown by the examination findings, the loss is not severe enough to warrant a compensable evaluation based on the rating schedule.  Furthermore, there is not such an unusual disability picture here as to warrant referral for extraschedular consideration, because the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  The functional impairment reported by the Veteran is contemplated by the rating schedule in this case.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran was noted to have only a mild hearing loss in both ears, at worst, since service.  Significantly, the Veteran reported in August 2009 that he did not notice any significant decline in his hearing between the 2007 exam and the 2009 exam, although his wife reportedly had noticed additional hearing loss.  The objective findings, however, essentially showed the same hearing loss since service, with only minor insignificant changes on examinations.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss is denied.  



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


